          Case 2:19-cv-02085-EFB Document 23 Filed 06/05/20 Page 1 of 1


     BESS M. BREWER, #100364
1    LAW OFFICE OF BESS M. BREWER
     P.O. Box 5088
2    Sacramento, CA 95817
     Telephone: (916) 385-7517
3    bess.m.brewer@gmail.com
     Attorneys for Plaintiff
4
                             IN THE UNITED STATES DISTRICT COURT
5                               EASTERN DISTRICT OF CALIFORNIA
6
7
8    JOSE L. MORENO                               )   Case No. 2:19-CV-2085 EFB
9    Plaintiff,                                   )
                                                  )
10                                                )
                                                  )
11   v.                                           )
                                                  )
12                                                )   PROPOSED ORDER APPROVING
                                                  )   SETTLEMENT OF ATTORNEY FEES
13   COMMISSIONER OF SSA,                         )   AND EXPENSES PURSUANT
                                                  )   TO THE EQUAL ACCESS TO
14   Defendant.                                   )   JUSTICE ACT
                                                  )
15                                                )
                                                  )
16
17
18                                          PROPOSED ORDER
19          PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiff shall be awarded
20   attorney fees and expenses in the amount of SIX THOUSAND FOUR HUNDRED SEVENTY-
21   FIVE DOLLARS AND ZERO CENTS ($6,475.00), as authorized by 28 U.S.C. § 2412(d), subject to
22   the terms of the above-referenced Stipulation.
23
24
25   DATED: June 5, 2020                              _____________________________________
26                                                    HONORABLE EDMUND F. BRENNAN
                                                      U.S. MAGISTRATE JUDGE
27
28
